CONFESSION OF ERROR

PER CURIAM.
As the state correctly concedes, the trial court erred by considering an untimely filed charge in deciding whether to revoke the defendant’s probation and sentence him to a term of community control. See State v. Hall, 641 So.2d 403 (Fla.1994); Aguiar v. State, 593 So.2d 1225 (Fla. 3d DCA 1992); McPherson v. State, 530 So.2d 1095 (Fla. 1st DCA 1988).
Accordingly, the case is remanded with instructions to the trial court to withdraw its finding that the defendant violated probationary condition number three. In all other respects, the order revoking the defendant’s probation and placing him on community control is affirmed.
Affirmed and remanded with instructions.